DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 (and thus its dependents) is objected to because of the following informalities:  in the last two lines, “selected from a positive a non-positive connection and a combination thereof” does not make grammatical sense.  Appropriate correction is required. It is treated as if “connection,” was inserted after “positive”.
Claim 22 is objected to because of the following informalities:  on line 2, “incudes” appears to be misspelled, it is treated as “includes”.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  claim 23 does not make grammatical sense.  Appropriate correction is required. The examiner suggests adding commas after “comprises” and the second instance of “part”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plug securing part” in claim 1, which is interpreted as an abutting structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the phrase "spring-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 32 and 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s claims merely recite a use of the device of claims 16 without any active, positive steps delimiting how this use is actually practiced. See MPEP 2173.05(q).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-18, 24, 25 and 31-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahlstrand et al (US 4,968,299).
Regarding claim 16, Ahlstrand discloses a medicament container for a syringe or carpule, the medicament container comprising: a base body 13 that at least partially surrounds an interior (interior of base body 13), the base body having a central axis and a proximal opening (fig 4); and an end plug 9 arranged in the interior (fig 1) and displaceable along the central axis (figs 4 and 5), the end plug separates a first region of the interior (inside of tube 1, opposite side of end plug 9 from the rear chamber 7, which leads to opening) from a second region of the interior (rear chamber 7), the first region being a proximal region of the interior with respect to the end plug, the second region being a distal region of the interior with respect to the end plug (fig 1), the end plug including a plug securing part 23 insertable at least partially into the second region of the interior through the proximal opening (fig 5), the plug securing part, when inserted into the interior, being closer to the proximal opening than the end plug (fig 5), and held, at least in a holding area (threads 24), in a fixed position in the interior by a connection via a positive connection (threads 20 engaging threads 24 - fig 5).  
Regarding claim 17, wherein the plug securing part is arranged in such a fixed position and/or relative to the end plug that a displacement of the end plug is limited in a proximal direction by the plug securing part (fig 5, via abutment).  
Regarding claim 18, wherein the plug securing part interacts with an inner wall of the base body in a positive manner (threaded engagement, fig 5).
Regarding claim 24, wherein the plug securing part has a stop structure (threads 20), wherein the plug securing part comprises, in a region of the stop structure, at least a radial extension (inward thread) in an inserted state perpendicular to a central axis which is at least greater than a minimum (fig 5) but preferably greater than a maximum radial extension of the proximal opening of the base body so that an insertion depth of the plug securing part into the medicament container is limited by abutment of the stop structure against the medicament container (fig 5).  
Regarding claim 25, wherein a grip section 16 is formed at the proximal end of the plug securing part, when inserted, which comprises at least one of: a) b) material that is easy to grasp; and c) a rough surface structure (control knob 16 has a roughened surface to allow for easier turning).  
Regarding claim 31, wherein the plug securing part is shaped such that, when inserted, it does not cover any outer peripheral surface of the medicament container (figs 4 and 5).  
Regarding claim 32, a method of using the plug securing part for securing the end plug in the medicament container according to claim 16 (no steps involved, device is provided as per claim 16).  
Regarding claim 33, wherein the displacement of the end plug is limited by the plug securing part such that a sterility of the first region of the interior is ensured (via abutment – fig 5).  
Regarding claim 34, Ahlstrand discloses a plug securing part 14 for use in a medicament container (intended use, regardless,13 in fig 4), the medicament container including a base body 13 and an end plug 9, the base body at least partially surrounding an interior (intended use, regardless see claim 16), the base body having a central axis and a proximal opening (intended use, regardless see claim 16), the end plug arranged in the interior and displaceable along the central axis (intended use, regardless see claim 16), the end plug separates a first region of the interior from a second region of the interior (intended use, regardless see claim 16), the first region being a proximal region of the interior with respect to the end plug (intended use, regardless see claim 16), the second region being a distal region of the interior with respect to the end plug (intended use, regardless see claim 16), the plug securing part insertable at least partially into the second region of the interior through the proximal opening (intended use, regardless see claim 16), the plug securing part, when inserted into the interior, being closer to the proximal opening than the end plug (intended use, regardless see claim 16), and held, at least in a holding area, in a fixed position in the interior by a connection selected from a positive a non-positive connection and a combination thereof (intended use, regardless see claim 16). Applicant has an extraordinary broad claim here, it is all intended use since Applicant only requires the plug securing part and not the medicament container (which is only intended use) - virtually every appropriately sized structure in existence will meet claim 34.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahlstrand et al (US 4,968,299) in view of Gardner (US 2019/0355463).
Regarding claim 23, while Ahlstrand substantially discloses the invention as claimed, it does not disclose wherein the plug securing part comprises at least in a distal region of the plug securing part one of a round, cross-shaped and i-shaped cross-section.  
Gardner discloses a plunger/plug securing part which operates similar to that of Ahlstrand and which has a cross-shape (fig 1A).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Ahlstrand such that the plug securing portion comprises at least in a distal region of the plug securing part a cross-shaped cross-section as taught by Gardner as it is unclear what shape Ahlstrand has and Gardner provides a known, workable solution with every expectation of success.
Regarding claim 29, while Ahlstrand substantially discloses the invention as claimed, it does not disclose wherein the plug securing part comprises polypropylene, polystyrene and/or at least one resin.  
Gardner discloses a plunger/plug securing part which operates similar to that of Ahlstrand and which utilizes polystyrene (¶26). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Ahlstrand such that the plug securing part comprises polystyrene as taught by Gardner, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197. 125 USPQ 416 (CCPA 1960).
Regarding claim 30, while Ahlstrand substantially discloses the invention as claimed, it does not disclose wherein the plug securing part has an RFID chip. 
Gardner discloses an embedding an RFID in a plunger/plug securing part (¶38) the RFID being a unique identifier which allows the device to be tracked (¶38).
	It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Ahlstrand such that the plug securing part has an RFID chip as taught by Gardner to allow the device to be tracked.
Allowable Subject Matter
Claims 19, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The examiner did not find a teaching or suggestion for adding an elastic holding element to the plug securing part with an elasticity which acts on the central axis and which holds the plug securing part onto the base body. While an O-ring could potentially be added which be an elastic element, it (and any other structure) would require a significant rework of the device to have said elastic element act on the central axis AND hold the plug securing part onto the base body.
Claims 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
While Ahlstrand discloses a window 19 which may be a safety indicator as it allows viewing of the base body as it is altered by displacement of the plug securing part, the examiner did not find a teaching or suggestion for any safety indicator which is arranged in one area in which the plug securing part adjoins the base body, on the base body, AND on the plug securing part. To do so would change the principle operation of the device as the plug securing part and base body are meant to kept separate until relatively near the time to use the device (the reason for using medicament which is reconstituted from a solid – see figs 1 and 5). The assembly of the device into the arrangement shown in figs 2 and 5 is its own safety indicator that reconstitution has occurred and adding an additional structure in the form of a safety indicator which will attach to both the base body and plug securing part as claimed simply doesn’t make sense.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783